Citation Nr: 1504278	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease status post-surgical arthroscopy with residual scar.

2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease status post Modified Brostrom stabilization.

3.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine strain with history of a thoracic bulging disc.

4.  Entitlement to an initial compensable disability rating for a left shoulder strain.

5.  Entitlement to service connection for right wrist weakness with limited range of motion.

6.  Entitlement to service connection for right hand numbness.

7.  Entitlement to service connection for sinusitis.


8.  Entitlement to service connection for left leg radiculopathy. 

9.  Entitlement to a total disability rating due to individual unemployability (TDIU) based upon service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.



The issues of entitlement to a TDIU, increased initial ratings for low back and left shoulder disabilities, and service connection for right wrist and right hand disabilities, sinusitis, and left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has not been manifested by limitation of flexion to 30 degrees or extension to 15 degree, even considering complaints of pain, nor has there been objective evidence of instability or dislocated semilunar cartilage.

2.  The Veteran's right ankle disability is characterized by pain and limitation of motion that more nearly approximates marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2.  The criteria for a 20 percent rating for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the Veteran's appeal arises from his disagreement with the initial ratings assigned following the grants of service connection for his left knee and right ankle disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claims.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.   The Veteran's service and post-service treatment records have been obtained.  He has also been afforded VA examinations.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to his left knee and right ankle symptoms and treatment history.  The Veteran  has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran contends that he is entitled to disability ratings in excess of the 10 percent ratings currently-assigned for his left knee disability and right ankle disability.  During a September 2014 Board hearing, he asserted that higher ratings are warranted because he unable to lift over 25 pounds and has flare-ups of swelling, discomfort, and pain when he does, and because he has to continually administer self-aide through elevation, wrapping, rest, and medication.  He also testified that he has been let go from two construction jobs due to his disabilities.
 
A. Left Knee

Arthritis of the knee is rated based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a maximum 30 percent rating is assigned for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Following a review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the left knee based on limitation of motion, as the evidence does not show left knee flexion limited to 30 degrees or extension limited to 15 degrees.  Specifically, July 2011 and May 2013 VA examinations show full left knee extension and limitation of left knee flexion to, at worst, 80 degrees, even considering complaints of pain and on repetitive use.  VA treatment notes during the relevant period are silent for objective evidence of limitation of left knee flexion or extension.  Instead, the Veteran was noted to have full range of motion of his extremities during March 2013 VA treatment.  Additionally, in-service treatment in January 2011 also revealed full range of left knee motion.

The Board has also considered whether a separate rating is warranted for left     knee instability at any time during the appeal period.  38 C.F.R. § 4.14 (2014); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the evidence of record does not support entitlement to a separate rating at any time, as VA examiners in July 2011 and May 2013 explicitly noted that stability testing, including anterior, posterior, medial and lateral stability, was normal on physical examination.  The May 2013 VA examiner also found no evidence of patellar subluxation on examination or on diagnostic imaging, and VA treatment notes are negative for objective evidence of instability.  Additionally, treatment records from service dated in January 2011 also show that anterior drawer test for instability was negative.

The Board has considered the Veteran's report during his September 2014 Board hearing that he experiences instability and wraps his knee, and his March 2013 report that his knee has "given way."  However, while he is competent to describe his symptoms and perceptions, he is not competent to diagnose objective instability of the knee as determined through varus/valgus and/or anterior/posterior drawer testing, which requires medical training that he is not shown to possess.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In any event, the Board finds the objective evidence of record to be more probative than the Veteran's statements, and the objective evidence shows that the Veteran's left knee is not unstable.  Therefore, a higher or separate rating for left knee instability under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.14 (2014); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Nor is a higher rating warranted under any other diagnostic code.  The Veteran   
 has not alleged and the record does not otherwise show ankylosis of the knee or impairment of the tibia and fibula to warrant a higher rating under Diagnostic Code 5256 or 5262, respectively.  38 C.F.R. § 4.71a.  With respect to Diagnostic Code 5258, pertaining to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, the Board similarly finds that a higher rating is not warranted.  The evidence does not show dislocated semilunar cartilage.  The May 2013 VA examiner found no meniscal conditions and no residuals signs and/or symptoms due to meniscectomy.  Imaging of the left knee at that time showed degenerative changes but was negative for patellar subluxation or other significant findings.  While an in-service November 2009 MRI of the left knee was "suggestive" of tears of the left medial and lateral menisci, during subsequent arthroscopic surgery in December 2009, the meniscus was found to be intact and there were "no loose bodies encountered."  The Board is cognizant that McMurray sign was positive with pain and click during the July 2011 VA examination, and that the Veteran reported intermittent locking during March 2013 VA treatment.  However, there was no effusion found on physical examination in July 2011, and imaging of the left knee at that time revealed no evidence of dislocation.  VA treatment notes are also silent for findings of effusion, and in March 2010, a VA provider expressly found no evidence of effusion or swelling on examination.  They are similarly negative for evidence of locking.  Thus, even considering the July 2011 positive McMurray sign, and the Veteran's report of intermittent locking, the evidence does not show frequent episodes of locking, pain, and effusion into the left knee joint to more nearly approximate a higher 20 percent rating under Diagnostic Code 5258.  38 C.F.R.        § 4.71a, Diagnostic Code 5258.

The Board also notes that, while the Veteran has a scar on his left knee from surgery in service, the July 2011 VA examiner noted the scar to be well-healed, and the May 2013 VA examiner explicitly noted that the scar is not painful or unstable, and does not take up a total area of greater than 39 square centimeters or 6 square inches.  The Veteran has not contended, and the evidence does not otherwise show that a higher compensable rating is warranted for his left knee scar.  Thus, a separate compensable rating for the left knee scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.

Finally, the Board has considered whether the Veteran's left knee disability has presented an exceptional or unusual disability picture at any time during the periods on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically pain and limited motion, and provide for additional or more severe symptoms than currently shown by the evidence. 

While the Veteran has reported daily self-aid in the form of wrapping, ice, and medication, missing social functions due to knee pain, impairment in occupational functioning, and various limitations on sitting, standing, walking, and been noted to have an antalgic gait favoring the left knee in March 2013, the Board points out that he was also frequently noted to have a normal gait, to ambulate without the use of assistive devices, and/or to have normal muscle strength in the left knee, including in July 2011, March 2013, May 2013, July 2013, August 2013, and October 2013.  Furthermore, while he has reported being let go from two construction positions,  the Board notes that he worked for years in service as a recruiter.  Indeed, during a July 2011 VA examination, he denied use of a knee brace and stated that while he "has had to alter his workout schedule, [he] has not particularly had to alter his occupational activities."  Similarly, the Veteran reported to the May 2013 VA examiner that while his left knee disability had a functional impact, and he had not been working for one year (telemarketing), it was not because of knee condition.  He reported that at that time he was looking for a job and going to school as well.

The Board is cognizant that the May 2013 VA examiner did note functional impairment caused by pain, weakness, and fatigability, that "could significantly limit functional ability during flare-ups or when joint is used repeatedly over period of time."  Specifically, the examiner stated that limitations due to pain, weakness, fatigability, could "feasibly" limit the Veteran's range of motion of his left knee from 85 degrees down to 40 degrees during flare-ups, as the Veteran reported "at least a loss of 50% of his baseline [range of motion]."  However, such a report is, at best, speculative, and is based upon the Veteran's own lay estimation of loss of range of motion.  Moreover, limitation of flexion even approaching 30 degrees (the degree supporting a higher rating) is not shown in the record, even with pain, and while the examiner noted functional loss in terms of interference with sitting, the Board points out that in October 2013, while being seen for back problems and headaches, the Veteran reported that he "had sat on a plane flight and read looking down for about 8 hours."  Notably, he did not offer left knee complaints related to that 8 hours of sitting, and on physical examination, there was normal muscle strength and his "gait [is] smooth well balanced."  Similarly, during an unrelated September 2013 VA examination, the Veteran reported back problems with activities such as raking, lifting, bending, and twisting, suggesting that despite his left knee disability, he is still able to participate in those activities to some extent.

Further, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In any event, the Veteran's schedular rating contemplates loss of working time due to exacerbations of the left knee disability.  38 C.F.R. § 4.1.  Given the variety of ways in which the rating schedule contemplates functional loss for knee disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The issue of a total disability rating based on individual unemployability (TDIU) is discussed in the remand portion below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board acknowledges that the evidence is still being developed for a TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his left knee disability, remand of this issue is not required.

In sum, the Board finds that a rating in excess of 10 percent for the left knee is not warranted.  In reaching the foregoing conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Right Ankle

The Board next finds that a higher 20 percent rating is warranted as the Veteran's overall right ankle disability more nearly approximates marked limitation of motion.  Limitation of right ankle motion was demonstrated during VA examinations in July 2011 and July 2013, and during the latter examination, right ankle dorsiflexion was limited to 10 degrees, or half of the normal 20 degrees of dorsiflexion.  Additionally, right ankle plantar flexion at that time was limited to 25 degrees, nearly half of the 40 degrees of full plantar flexion, and muscle strength in the right ankle was somewhat decreased at 4/5 (or active movement against some resistance).  The Veteran was also observed during a July 2011 VA examination to have some mild soft tissue swelling and difficulty with heel walking due to his right ankle discomfort, favoring the right ankle.  Most recently, during his September 2014 hearing, the Veteran testified that he wraps his ankle daily and experiences instability.  While the July 2011 and July 2013 examiners did not note objective evidence of laxity, the Board finds probative that service treatment records do document objective evidence of right ankle laxity, for which the Veteran was given a permanent profile in service.  Additionally, a 2013 VA treatment note also indicates that the Veteran "may benefit from an ankle brace."

When considering the objective evidence of limitation of motion, swelling, and decreased muscle strength, combined with the Veteran's reported daily wrapping   of the ankle, and his reports of constant pain and instability, the Board finds the Veteran's right ankle disability more nearly approximates a higher 20 percent rating under Diagnostic Code 5271.

The Board further finds that a higher rating is not warranted.  A 20 percent rating is the highest rating available under Diagnostic Code 5271.  Further, there is neither lay report nor medical evidence of ankylosis of the ankle, or malunion of the tibia or fibula.  Thus, a higher rating is not available under Diagnostic Codes 5270 or 5262.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the primary manifestations of the Veteran's right ankle disorder-namely, limitation of motion, pain, and functional loss.  Indeed, as discussed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.    App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App.       at 37.  Moreover, the Board has considered the additional complaints of instability and functional impairment (such as difficulty with climbing, standing, and walking) in assigning a higher rating.  

While the July 2013 VA examiner did note that the Veteran would unable to do laborious jobs such as carpentry or outdoor work, the Board again notes that the Veteran did not generally perform labor-intensive work prior to separation from service, or post service.  Instead, he worked as a recruiter for over nine years just prior to leaving service, and thereafter worked as  a telemarketer and attended school.  Thus, notwithstanding the Veteran's reports that he was let go from two construction jobs due to his service-connected disabilities, the Board finds that the Veteran's right ankle disability would not markedly interfere with the employment for which he is qualified and experienced.  Furthermore, as discussed above, the Veteran's report during an unrelated September 2013 VA examination as to activities such as raking, lifting, bending, and twisting, supports that his right ankle disability does not significantly impair  all physical activity.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Additionally, the Veteran's right ankle scar was separately rated and the Veteran did not appeal that rating; thus, the Board will not consider entitlement to a higher or separate rating based on the right ankle scar.  Lastly, the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected right ankle is discussed in the remand portion below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, at 118.  As the schedular rating adequately contemplates his right ankle disability, remand of this issue is not warranted.

In sum, the Board finds that a rating of 20 percent, but no higher, for the right ankle is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for left knee degenerative joint disease status post-surgical arthroscopy with residual scar, is denied.

A 20 percent rating for right ankle degenerative joint disease status post Modified Brostrom stabilization is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Concerning the issues of entitlement to increased initial ratings for low back and left shoulder disabilities, and service connection for right wrist and right hand disabilities, sinusitis, and left leg radiculopathy, the Board notes that in October 2012, the Veteran filed a timely notice of disagreement with the November 2011 rating decision addressing those issues.  However, a statement of the case (SOC) has not yet been issued.  Accordingly, remand of those issues for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, given that the Veteran has raised the issue of entitlement to a TDIU due to his left knee and right ankle disabilities, he should be provided with notice pursuant to the VCAA of the information necessary to substantiate a TDIU claim.  He should also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.  Also, given his reported involvement with the vocational rehabilitation program, those records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case on the issues of entitlement to increased initial ratings for low back and left shoulder disabilities,         and service connection for right wrist and right hand disabilities, sinusitis, and left leg radiculopathy.  The issues should only be returned to the Board if a timely substantive appeal is filed with respect to the issues.

2.  Send the Veteran VCAA notice that advises the Veteran about what is needed to substantiate a claim for a TDIU. The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Obtain and associate the Veteran's vocational rehabilitation counseling folder.

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the claim for a TDIU due to his right ankle and left knee disabilities should be considered.  If the claim is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


